DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A (Figs 7-10) in the reply filed on March 8, 2022 is acknowledged.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 18, 20, 22-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buyda US 2017/0245888.
	Regarding Claim 18, Budya discloses a surgical access device assembly (Fig 12-18) comprising:
 (a) a cannula (#10, Fig 1, 12, it is noted that Fig 1, 12 the cannulas in these embodiments are very similar to each other but with different depth limiters), wherein the cannula includes a proximal hub (#12in Fig 1 or #22 in Fig 12) and a cannula tube (#14 in Fig 1 or #24 in Fig 12-13) extending distally from the proximal hub (Fig 1, 12), wherein the cannula defines a working channel configured to guide a surgical instrument along a central axis (“XX”, Fig 12) of the cannula (paragraph 40, 41 where various instruments may pass through the working channel); and 
(b) a depth limiter (Fig 14-15) comprising: 
(i) first and second user contact portions (see Fig below) configured to be actuated by a user (see Fig 19, paragraph 57); 
(ii) a first biasing feature (see below) comprising: 
(A) a first resilient portion (#324a, #326a, Fig 17, see Fig below, first and second resilient portions are portions of a spring), and 
(B) a first gripping surface (see Fig below, where the gripping surface is defined as a surface  of #314 that extends between tabs #323, paragraph 55 where tabs #323 can be attached to or integral with #314), wherein the first gripping surface is movably coupled with the first resilient portion (Fig 16-17), wherein the first resilient portion is configured to move the first gripping surface from a fixed configuration (fixed configuration shown in Fig 12-15, 18, paragraph 57) to a movable configuration when the first user contact portion is actuated by the user (moveable configuration shown in Figs 19, moveable along axis “F”, paragraph 57); and
 (iii) a second biasing feature (see Fig below) comprising: 
(A) a second resilient portion (#326n and #324b, see Fig below, paragraph 56, first and second resilient portions are portions of a spring), and 
(B) a second gripping surface (see Fig below, where the gripping surface is defined as a surface  of #314 that extends between tabs #323, paragraph 55 where tabs #323 can be attached to or integral with #314), wherein the second gripping surface is movably coupled with the second resilient portion (Fig 16-17), wherein the second resilient portion is configured to move the second gripping surface from the fixed configuration (fixed configuration shown in Fig 12-15, 18, paragraph 57)  to the movable configuration when the second user contact portion is actuated by the user (moveable configuration shown in Figs 19, moveable along axis “F”, paragraph 57), 
wherein in the fixed configuration, the first and second gripping surfaces collectively form a first effective diameter (see Fig below, the gripping surfaces collectively help define an inner surface of #314 having a first diameter of #310h as shown in Figs 13-16) that is configured to restrict axial movement of the depth limiter relative to the cannula tube by directly contacting the cannula tube (paragraph 58-59, see Fig 13-16), and 
wherein in the movable configuration, the first and second gripping surfaces extend parallel to the central axis defined by the cannula (Fig 14-17, the height of the gripping surfaces extends vertically parallel to the central axis of the cannula, paragraph 58-59, Fig 19, where in the moveable configuration, the gripping surfaces move away from the central axis but still parallel to the central axis) and collectively form a second effective diameter (see Fig below, the gripping surfaces collectively help define an inner surface of #314 with a second diameter of #310h shown in Fig 19) that is configured to allow for axial movement of the depth limiter relative to the cannula (paragraph 57-58, Fig 19). 

    PNG
    media_image1.png
    566
    970
    media_image1.png
    Greyscale


Regarding Claim 20, Budya discloses an obturator, wherein the obturator (“obturator” paragraph 40) is configured to removably couple with the cannula along the central axis to facilitate insertion of the surgical access device through a body wall of the patient (paragraph 40).

Regarding Claim 22-23, Budya discloses wherein cannula tube defines circumferentially opposite first and second sides (see Fig below, where the dotted line delineates the first and second sides), wherein the first user contact portion and the second gripping surface is disposed on the first side of the cannula tube (see below), wherein the second user contact portion and the first gripping surface is disposed on the second side of the cannula tube (see Fig below).



    PNG
    media_image2.png
    656
    935
    media_image2.png
    Greyscale

Regarding Claim 24, Budya discloses the cannula tube defines a diameter (diameter shown in Fig 1, 12-13, see Fig below), wherein the proximal hub (#22, Fig 12) defines a minimum diameter (diameter of #22) that is greater than the diameter of the cannula tube (see Fig below, note there is a transition portion between the hub and cannula tube).


    PNG
    media_image3.png
    581
    727
    media_image3.png
    Greyscale


Allowable Subject Matter
Claims 1, 3, 5, 8-10, 12, 15, 21, 25-29 are allowed.

Response to Arguments
Applicant’s amendment has overcome the previous claim objections and 112 rejections.
Applicant’s arguments with respect to claim(s) above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
See previously cited reference Buess 5,800,451 (Fig 2) and Keating US 2014/0066953 (Fig 13) which show cannulas having a hub and cannula tube. Examiner notes that such features are very common in the art where the hub usually houses a sealing assembly.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAN CHRISTOPHER L MERENE whose telephone number is (571)270-5032. The examiner can normally be reached Mon-Fri 8:30 am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAN CHRISTOPHER L MERENE/           Primary Examiner, Art Unit 3773